*887On Motion for Rehearing
Appellees urge that Section 18 of the Texas Safety Responsibility Act provides that proof of financial responsibility, when required by the Act with respect to a motor vehicle, may be given by filing a certificate of self-insurance. They state that since Banks has filed such a certificate covering all of the motor vehicles in question, appellees are exempt from depositing security.
Section 18 reads:
“Proof of financial responsibility when required under this Act with respect to a motor vehicle or with respect to a person who is not the owner of a motor vehicle may be given by filing:
“1. A certificate of insurance as provided in Section 19 or Section 20; or
“2. A bond as provided in Section 24; or
“3. A certificate of deposit of money or securities as provided in Section 25: or
“4. A certificate of self-insurance, as provided in Section 34, supplemented by an agreement by the self-insurer that, with respect to accidents occurring while the certificate is in force, he will pay the same judgments and in the same amounts that an insurer would have been obligated to pay under an owner’s motor vehicle liability policy if it had issued such a policy to said self-insurer.
“No motor vehicle shall be or continue to be registered in the name of any person required to file proof of financial responsibility unless such proof shall be furnished for such motor vehicle.”
While we were of the opinion that the Act contemplated that the certificate of self-insurance be that of the owner of the vehicle where he had been required to furnish proof of financial responsibility, we have reexamined the question and have concluded that we were in error. Section 18 authorizes the owner of a motor vehicle to give proof of financial responsibility by filing a certificate of self-insurance covering his motor vehicle, even though the certificate was issued to one other than the owner.
The motion for rehearing is granted. The judgment of the Trial Court is affirmed.